DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 8, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not show the extrusion tips mentioned in the independent claims. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections

Claim 7 is objected to because of the following informalities: “a plurality of extrusion tips are in fluidic communication” in the last 2 lines should be "a plurality of extrusion tips in fluidic communication".  Appropriate correction is required.
Claim 18  is objected to because of the following informalities: “a comb structure” in line 1 should be “the comb structure”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 
It is unclear how the “extrusion tips” mentioned in the last few lines of claims 1, 7 and 11 function because it is not described in the specification or shown in the drawings. Furthermore, it is also unclear what the extrusion tips are, just based on the description in the specifications and the drawings. [Para. 0019] of the specifications states that the extrusion tips “can extend between a plurality of memory modules” but does not state how it extends. For example: tips could be arranged parallel or perpendicular to the memory modules and still be considered to extend between the memory modules. 
Furthermore, it is unclear what type of communication “fluidic communication” in the last lines of claims 1, 7 and 11 refers to. “fluidic communication” could refer to both communication that involves air or liquid. Neither the specifications nor the drawings make this distinction.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "of the liquid cooling chamber" in line 8. There is insufficient antecedent basis for this limitation in the claim. This should be changed to “of a liquid cooling chamber". Appropriate correction is required.
Claim 10 recites the limitation " the liquid cooling chamber" in line 3. There is insufficient antecedent basis for this limitation in the claim. This should be changed to “a liquid cooling chamber". Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shedd (US 2015/0138723) in view of David (US 2013/0343005) and further in view of Lin (US 2015/0144301).Re claim 1:	Shedd discloses	A system (1 in fig. 1, 6; para. 0150), comprising: 	a cold plate (102 in fig. 6; para. 0218) in thermal contact (fig. 28; para. 0218, 0219) with a first heat generating device (‘second microprocessor’ or 415 in para. 0218; fig. 6, 28) within a computing device (410 in fig. 1; para. 0185), the cold plate to contain a liquid coolant (‘coolant’ in para. 0218), defining a hollow chamber (hollow chamber within 100 in fig. 28; 102 is similar to 100 according to para. 0218) to be filled with the liquid coolant (‘coolant’ in para. 0218), and to transfer heat (para. 0008, 0009, 0218) from the first heat generating device (‘second microprocessor’ or 415 in para. 0218; fig. 6, 28) into the liquid coolant (‘coolant’ in para. 0218); and 	a liquid circulation loop (225’s + 100 in fig. 6, 28; para. 0218) comprising a thermally conductive material (any material is inherently thermally conductive to at least some degree including the 225’s, furthermore 120 are made of metal according to para. 0229 and they are part of the liquid circulation loop) and extending around a perimeter of the first heat generating device (225 partially extends around the perimeter of the second microprocessor in fig. 6, 28; para. 0218) and extending around a perimeter of a liquid cooling chamber (225 also partially extends around the perimeter of the chamber within 100 in fig. 28; para. 0218), the liquid circulation loop in physical contact (the 225’s + 100 are in physical contact with 415 through 430 in fig. 28) with a second heat generating device (‘first microprocessor’ or another 415 in para. 0218; fig. 6, 28), the liquid circulation loop to receive liquid coolant from the cold plate (fig. 6; para. 0218) and transfer heat from the second heat generating device into the liquid coolant through the physical contact (heat is transferred from 415 into the liquid coolant in the 225 through the physical contact through 435 in fig. 28).	Furthermore, it would have been an obvious matter of design choice to route the liquid circulation loop in any suitable way including extending around the entire perimeter of the heat generating device in order for the liquid circulation loop to be more compact and prevent it from blocking access to nearby components because this liquid circulation loop is flexible and because such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 146 USPQ 47 (CCPA 1966).	The modified Shedd does not explicitly disclose a comb structure adjacent to the cold plate, the comb structure including a plurality of extrusion tips that are in fluidic communication with the cold plate.	David discloses a comb structure (the 1631’s in fig. 16A; para. 0090) adjacent to the cold plate (1610 in fig. 16A; para. 0090), the comb structure including a plurality of tips (tips of the 1631’s in fig. 16A) that are in fluidic communication (the 1631’s are in fluidic communication with 1610 in fig. 16A through 1635, 1621, 1620 and 1615; para. 0090) with the cold plate (1610 in fig. 16A; para. 0090).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the modified Shedd wherein a comb structure adjacent to the cold plate, the comb structure including a plurality of tips that are in fluidic communication with the cold plate as taught by David, in order to keep additional components such as memory modules from overheating and malfunctioning.	The further modified Shedd does not explicitly disclose wherein the comb structure including a plurality of extrusion tips.	Lin discloses the comb structure having a plurality of extrusion tips (32’s in fig. 2 are formed by extrusion; para. 0019).		Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the further modified Shedd wherein the comb structure having a plurality of extrusion tips as taught by Lin, in order to have a way to Re claim 11:	Shedd discloses a system (1 in fig. 1, 6; para. 0150), comprising: 	a bi-layered cold plate (102 in fig. 6 or 100 in fig. 28 which is the same according to para. 0218) including: 	a liquid cooling layer (top portion of 100 in fig. 28) comprising a liquid cooling chamber (chamber within 100 in fig. 28; para. 0218) to remove heat (fig. 28; para. 0218, 0219) from a processor (‘second microprocessor’ or 415 in para. 0218; fig. 6, 28) and a liquid circulation loop (225’s + 100 in fig. 6; para. 0218), the liquid circulation loop to direct a flow of a liquid coolant (‘coolant’ in para. 0218) around a perimeter of the processor (225 partially extends around the perimeter of the second microprocessor in fig. 6, 28; para. 0218) and remove heat (para. 0009, 0218) from an additional heat generating device (‘first microprocessor’ or another 415 in para. 0218; fig. 6, 28) through physical contact (the 225’s + 100 are in physical contact with 415 through 430 in fig. 28) between the liquid circulation loop and an external side of the additional heat generating device (the outside surface of 415 releases heat that flows to the 225’s + 100 since they are in physical contact);	a thermal interface layer (430 in fig. 28; para. 0282) opposite of the liquid cooling layer (fig. 28), the thermal interface layer including a thermally conductive surface (bottom surface of 430 in fig. 28; para. 0282) to direct heat from the processor to the liquid cooling layer (para. 0282, 0283; fig. 28).	Furthermore, it would have been an obvious matter of design choice to route the liquid circulation loop in any suitable way including extending around the entire perimeter of the heat generating device in order for the liquid circulation loop to be more compact and prevent it from blocking access to nearby components because this liquid circulation loop is flexible and because such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 146 USPQ 47 (CCPA 1966).	The modified Shedd does not explicitly disclose a comb structure adjacent to the bi-layered cold plate to transfer heat from a memory module to the liquid circulation loop, the comb structure having a plurality of extrusion tips, the plurality of extrusion tips being in fluidic communication with the liquid cooling layer.	David discloses a comb structure (the 1631’s in fig. 16A; para. 0090) adjacent to the bi-layered cold plate (1610 in fig. 16A; para. 0090) to transfer heat from a memory module (“electronic cards” in fig. 16A; para. 0090, 0042) to the liquid circulation loop (1622 in fig. 16A; para. 0090), the comb structure having a plurality of tips (tips of the 1631’s in fig. 16A), the plurality of tips being in fluidic communication (the 1631’s are in fluidic communication with 1610 in fig. 16A through 1635, 1621, 1620 and 1615; para. 0090) with the liquid cooling layer (1610 in fig. 16A; para. 0090).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the modified Shedd wherein a comb structure adjacent to the bi-layered cold plate to transfer heat from a memory module to (32’s in fig. 2 are formed by extrusion; para. 0019).		Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Shedd wherein the comb structure having a plurality of extrusion tips as taught by Lin, in order to have a way to form parts of the comb structure that are brittle such the fins, because objects only encounter compressive and shear stresses while being formed through extrusion. Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 2:	The modified Shedd discloses wherein the first heat generating device (‘second microprocessor’ or 415 in para. 0218; fig. 6, 28) is located in a server (400 in fig. 1, 6; para. 0215) within the computing device (410 in fig. 1; para. 0185), and further comprising a liquid exit pipe (section of 225 that connects to 110 in fig. 6 and exits out to reservoir 200 according to fig. 11A) to direct a flow of the liquid coolant (‘coolant’ in para. 0218) to a location different than the cold plate and the liquid circulation loop (reservoir 200 is in a different location from cold plate 102 and liquid circulation loop 225 as can be seen in fig. 1).Re claim 20:	The modified Shedd discloses wherein the liquid cooling chamber (102 in fig. 6; para. 0218) comprises a hollow chamber (hollow chamber within 100 in fig. 28; 102 is similar to 100 according to para. 0218) filled with the liquid coolant (‘coolant’ in para. 0218).Re claim 24:	The modified Shedd discloses wherein the first heat generating device comprises a processor (‘second microprocessor’ or 415 in para. 0218; fig. 6, 28).

Claims 5-7, 10, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shedd (US 2015/0138723) and Garner (US 2003/0000721) in view of David (US 2013/0343005) and further in view of Lin (US 2015/0144301).Re claim 7:	Shedd discloses a system (1 in fig. 1, 6; para. 0150), comprising:	a cold plate (102 in fig. 6; para. 0218) coupled to a server device contact pad (430 in fig. 28; para. 0282) that is in physical contact with a processor (‘second microprocessor’ or 415 in para. 0218; fig. 6, 28), the cold plate to contain a liquid coolant (‘coolant’ in para. 0218), defining a hollow chamber (hollow chamber within 100 in fig. 28; 102 is similar to 100 according to para. 0218) to be filled with the liquid coolant (‘coolant’ in para. 0218) and to (para. 0008, 0009, 0218);	a liquid circulation loop (225’s in fig. 6; para. 0218) extending around a perimeter of the processor (225 partially extends around the perimeter of the second microprocessor in fig. 6, 28; para. 0218) and in physical contact (the 225’s + 100 are in physical contact with 415 through 430 in fig. 28) with the processor (‘first microprocessor’ or another 415 in para. 0218; fig. 6, 28) to remove heat from the processor through the physical contact (225 removes heat from 415 through the physical contact through 435 in fig. 28), the liquid circulation loop to direct a flow of the liquid coolant around the cold plate (fig. 6).		Furthermore, it would have been an obvious matter of design choice to route the liquid circulation loop in any suitable way including extending around the entire perimeter of the heat generating device in order for the liquid circulation loop to be more compact and prevent it from blocking access to nearby components because this liquid circulation loop is flexible and because such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 146 USPQ 47 (CCPA 1966). 	The modified Shedd does not explicitly disclose wherein the liquid circulation loop is coupled to a heat contact pedestal comprised of a thermally conductive material that extends from the liquid circulation loop, the heat contact pedestal to transfer heat from a voltage regulator into the liquid coolant in the liquid circulation loop; and	a comb structure adjacent to the cold plate, the comb structure including a plurality of extrusion tips in fluidic communication with the cold plate.	Garner discloses the liquid circulation loop (42 in fig. 3, 4; para. 0024, 0027) coupled to a heat contact pedestal (70 in fig. 4; para. 0027) comprised of a thermally conductive material (para. 0027) that extends from the liquid circulation loop (fig. 3, 4), the heat contact pedestal to transfer heat from a voltage regulator (16 in fig. 2-4; para. 0021) into the liquid coolant in the liquid circulation loop (fig. 4, para. 0027).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the modified Shedd wherein the liquid circulation loop is coupled to a heat contact pedestal comprised of a thermally conductive material that extends from the liquid circulation loop, the heat contact pedestal to transfer heat from a voltage regulator into the liquid coolant in the liquid circulation loop as taught by Garner, in order to keep various system components such as the voltage regulator from overheating and malfunctioning. 	The further modified Shedd does not explicitly disclose a comb structure adjacent to the cold plate, the comb structure including a plurality of extrusion tips in fluidic communication with the cold plate.	David discloses a comb structure (the 1631’s in fig. 16A; para. 0090) adjacent to the cold plate (1610 in fig. 16A; para. 0090), the comb structure including a plurality of tips (tips of the 1631’s in fig. 16A) in fluidic communication (the 1631’s are in fluidic communication with 1610 in fig. 16A through 1635, 1621, 1620 and 1615; para. 0090) with the cold plate (1610 in fig. 16A; para. 0090).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the modified Shedd wherein a comb structure adjacent to the cold plate, the comb structure including a plurality of tips in fluidic communication with the cold plate as taught by David, in order to keep additional (32’s in fig. 2 are formed by extrusion; para. 0019).		Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the further modified Shedd wherein the comb structure having a plurality of extrusion tips as taught by Lin, in order to have a way to form parts of the comb structure that are brittle such the fins, because objects only encounter compressive and shear stresses while being formed through extrusion. Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 5:	The modified Shedd does not explicitly disclose wherein the cold plate is in indirect contact with a voltage regulator.	Garner discloses wherein the cold plate (42, 70, 72 in fig. 4) is in indirect contact with a voltage regulator (16 in fig. 2-4; para. 0021).Re claim 6:	The modified Shedd does not explicitly disclose further comprising a heat contact pedestal coupled to the liquid circulation loop, the heat contact pedestal in contact with the voltage regulator. 	Garner discloses further comprising a heat contact pedestal (70 in fig. 4; para. 0027) coupled to the liquid circulation loop (42 in fig. 3, 4; para. 0024, 0027), the heat contact pedestal in contact (72 is in thermal contact with 16 in fig. 4) with the voltage regulator (16 in fig. 2-4; para. 0021).Re claim 10:	The modified Shedd does not explicitly disclose wherein the heat contact pedestal includes: a first surface having a plane parallel to a plane of a liquid cooling chamber, the first surface in contact with the voltage regulator; and a second surface having a plane parallel to the plane of the liquid cooling chamber and opposite of the first surface, the second surface in contact with a thermal interface material.	Garner discloses wherein the heat contact pedestal (70 in fig. 4; para. 0027)includes: a first surface (bottom surface of 70 in fig. 4) having a plane parallel to a plane of a liquid cooling chamber (plane of one of the other 12’s that are in fig. 2 that is similar to the 12 in fig. 4; para. 0021), the first surface in contact (bottom surface of 70 is in thermal contact with 16 in fig. 4) with the voltage regulator (16 in fig. 2-4; para. 0021); and a second surface (top surface of 70 in fig. 4) having a plane parallel to the plane of the liquid cooling chamber (plane of one of other 12’s in fig. 2) and opposite of the first surface (fig. 4), the second surface in contact (top surface of 70 is in thermal contact with 72 in fig. 4) with a thermal interface material (72 in fig. 4; para. 0027).Re claim 17:	The modified Shedd does not explicitly disclose wherein the liquid circulation loop comprises an embedded pipe structure.	Garner discloses wherein the liquid circulation loop (42 in fig. 3, 4) comprises an embedded pipe structure (42 is embedded in 70 in fig. 4).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shedd wherein the liquid circulation loop comprises an embedded pipe structure as taught by Garner, in order to have a structure that holds the liquid circulation loop in place to improve structural integrity.Re claim 19:	The modified Shedd does not explicitly disclose wherein the heat contact pedestal comprises a stair step geometry.	Garner discloses wherein the heat contact pedestal (70 in fig. 4; para. 0027) comprises a stair step geometry (70 is a stair step in fig. 4).
Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shedd (US 2015/0138723) in view of David (US 2013/0343005) and Lin (US 2015/0144301) as applied to claim 11 above, and further in view of Garner (US 2003/0000721).Re claim 13:	The modified Shedd does not explicitly disclose wherein the additional heat generating device is a voltage regulator and the liquid circulation loop is in indirect contact with the voltage regulator, the liquid circulation loop to direct heat away from the voltage regulator.	Garner discloses wherein the additional heat generating device is a voltage regulator (16 in fig. 2-4; para. 0021) and the liquid circulation loop (42 in fig. 3, 4; para. 0024, 0027) is in indirect contact (fig. 4) with the voltage regulator (16 in fig. 2-4; para. 0021), the liquid circulation loop to direct heat away from the voltage regulator (fig. 4; para. 0029).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the modified Shedd wherein the additional heat generating device is a voltage regulator and the liquid circulation loop is in indirect contact with the voltage regulator, the liquid circulation loop to direct heat away from the voltage regulator as taught by Garner, in order to keep various system components such as the voltage regulator from overheating and malfunctioning.Re claim 14:	The modified Shedd does not explicitly disclose further comprising a heat contact pedestal coupled to the bi-layered cold plate and in contact with the additional heat generating device, the heat contact pedestal to direct heat from the additional heat generating device to the liquid circulation loop.	Garner discloses further comprising a heat contact pedestal (70 in fig. 4; para. 0027) coupled to the bi-layered cold plate (72, 12 in fig. 4; para. 0021, 0027) and in contact (fig. 4) with the additional heat generating device (15 in fig. 2-4; para. 0021), the heat contact pedestal to direct heat (fig. 4; para. 0029) from the additional heat generating device to the liquid circulation loop (42 in fig. 3, 4; para. 0024, 0027).	Thus it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to modify the system of the modified Shedd further comprising a heat contact pedestal coupled to the bi-layered cold plate and in contact with the additional heat generating device, the heat contact pedestal to direct heat from the additional heat generating device to the liquid circulation loop as taught by Garner, in order to keep various system components such as additional heat generating devices from overheating and malfunctioning.
Claims 18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shedd (US 2015/0138723) in view of David (US 2013/0343005). Re claim 18:	The modified Shedd does not explicitly disclose further comprising the comb structure, wherein the comb structure comprises a plurality of solid conduction paths.	David discloses further comprising the comb structure (the 1631’s in fig. 16A; para. 0090), wherein the comb structure comprises a plurality of solid conduction paths (1520, 1521 in fig. 15A; para. 0088).Re claim 22:	The modified Shedd does not explicitly disclose wherein the comb structure is disposed around a memory module.	David discloses wherein the comb structure (the 1631’s in fig. 16A; para. 0090) is disposed around a memory module (“electronic cards” in fig. 16A; para. 0090, 0042).		Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the modified Shedd wherein the comb structure is disposed around a memory module as taught by David, in order to keep additional components such as memory modules from overheating and malfunctioning.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shedd (US 2015/0138723) in view of Garner (US 2003/0000721) as applied to claim 7 above, and further in view of David (US 2013/0343005).Re claim 25:	The modified Shedd does not explicitly disclose wherein the comb structure is disposed around a memory module(the 1631’s in fig. 16A; para. 0090) is disposed around a memory module (“electronic cards” in fig. 16A; para. 0090, 0042).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the modified Shedd wherein the comb structure is disposed around a memory module as taught by David, in order to keep additional components such as memory modules from overheating and malfunctioning.
Response to Arguments
In response to the applicant’s argument in the last para. of page 7 and the 2nd to last para. of page 8 of the arguments filed on 4/12/2021, that the particular orientation of tubing is immaterial as long as it is fluidically connected to the components. The examiner disagrees because it is advantageous to make this tubing as compact as possible to allow access to the surrounding components in case these components need to be replaced. Wrapping the tubing around a component is one of the most space saving orientations possible. Therefore it would have been obvious to one of ordinary skill in the art to make this modification.
In response to the applicant’s argument in the last para. of page 8 of the arguments filed on 4/12/2021, that refers to “a comb structure adjacent to the cold plate, the comb structure including a plurality of extrusion tips that are in fluidic communication with the cold plate”, this argument is moot because the rejection has been modified to reject this limitation as can be seen above.
In response to the applicant’s argument in the last para. of page 9 of the arguments filed on 4/12/2021, where the applicant states “It is respectfully submitted that in a technical field 
In response to the applicant’s argument in the 2nd para. of page 10 of the arguments filed on 4/12/2021, where the applicant states that the claimed configuration could only be deemed obvious with the benefit of inappropriate hindsight reasoning. The examiner disagrees because  wrapping a flexible tubing around a component is one of the most efficient ways to save space and prevent blocking of other components and would therefore be obvious to one of ordinary skill in the art to arrange it in this way.
In response to the applicant’s argument in the last para. of page 10 of the arguments filed on 4/12/2021, wherein the applicant argues: “Thus, Shedd does not teach any particular shape for the recited ‘liquid circulation loop’ and in fact teaches away from limiting the tubing 225 (which was alleged to correspond to the “liquid circulation loop”) to any particular configuration. The examiner notes that even though Shedd does not limit 225 to any particular configuration, para. 0194 of Shedd does say that 225 can be installed in any orientation which includes the wrapped configuration discussed above. Therefore, Shedd teaches this wrapped configuration.
The rest of the arguments that are in regards to the amendment: “a comb structure adjacent to the cold plate, the comb structure including a plurality of extrusion tips being in fluidic communication with the cold plate” or the amendment: ”the plurality of extrusion tips being in fluidic communication with the liquid cooling layer” are moot because the rejection has been modified to reject these amendments as can be seen above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 2011/0286175  – is considered pertinent because this application describes a comb structure cooling memory modules.
US 2008/0084668 – is considered pertinent because this application also describes comb structure cooling memory modules.
US 2006/0102323 – is considered pertinent because this application describes a CPU surrounded by a radial heat pipe.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday 900AM - 600PM.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Zhengfu J Feng/Examiner, Art Unit 2835July 29, 2021 
/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835